CONFESSION OF ERROR

PER CURIAM.
Based upon the State’s properly filed Confession of Error, the Order finding the defendant guilty of criminal contempt is reversed.
As pointed out by the State, the trial court improperly found the defendant to be guilty of contempt in a “mixed order” that was partially based upon the fact that the defendant was behind in his child support payments and, in addition, was partially based upon the trial court’s finding that the defendant was not properly answering the trial judge’s questions concerning whether or not the defendant was going to retain an attorney. As further pointed out by the State, regarding the second basis for finding the defendant to be guilty of criminal contempt, the record reflects that the defendant appears to have answered the questions as correctly and directly as he could and, accordingly, should not have been found guilty of direct criminal contempt based on the answers that he gave to the trial judge concerning legal representation.
Reversed.